Citation Nr: 1403461	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This case was most recently before the Board in November 2012.

The Veteran was afforded a hearing before the Board, sitting at the Hartford RO, in July 2009, before an Acting Veterans Law Judge (VLJ) that is no longer employed by the Board.  Consequently, in January 2012, the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707 (West 2002).  The Veteran was notified that he had the option to testify at a hearing in front of another VLJ who would decide his case, and that he had 30 days to respond.  The Veteran did not respond within 30 days from the date of the letter, and has not subsequently requested another Board hearing.  In December 2007 the Veteran gave testimony at a hearing at the RO before a local hearing officer.  The issue of entitlement to service connection for right hip disability was not discussed at either the December 2007 RO hearing or at the July 2009 Board hearing.


FINDINGS OF FACT

1.  No abnormality of the Veteran's right hip was found on the April 1968 examination for entrance onto active duty.

2.  Clear and unmistakable evidence of record establishes that congenital right hip dysplasia preexisted the Veteran's active duty service and was not aggravated by such service.


3.  Right hip degenerative joint disease is etiologically related to the Veteran's right hip dysplasia and was not present in service or demonstrated to a compensable degree within a year of discharge from service.


CONCLUSION OF LAW

A right hip disability was not incurred in, or aggravated by, active service, nor may arthritis of the right hip be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

By correspondence, including that dated in July 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the July 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Hence, the duty to notify has been satisfactorily met.  

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.

In December 2012 the Veteran underwent a VA examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The December 2012 VA examiner elicited information concerning the Veteran's military service and performed a contemporaneous physical examination.  The opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The December 2012 VA examiner also addressed the questions as directed by the Board's prior remands.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its September 2010 and November 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, as noted, in December 2012 the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Thus, the Board finds that VA's duty to assist has also been met.  


Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected. The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  The term "disease" as used in 38 U.S.C.A. §§ 1110 and 1131 and the term "defect" as used in 38 C.F.R. § 3.303(c) are mutually exclusive, so that service connection may be granted for diseases, but not defects, of a congenital, developmental, or familial origin.  VAOPGCPREC 82-90 (July 18, 1990).  Compensation is payable, however, for injury superimposed upon a congenital defect.  Id.

The distinction between "disease" and "defect" is also important for purposes of applying the presumption of soundness under 38 U.S.C.A. § 1111.  The presumption of soundness under 38 U.S.C.A. § 1111 does not apply to congenital/developmental defects as they are not deemed "diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1131.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) (explaining that a layperson is competent to report only that which he or she observed).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he first injured his right hip in a motor vehicle accident during service, and that he has had trouble with his right hip since that incident.

Service treatment records reflect that the Veteran's lower extremities were clinically evaluated as normal during an examination performed at the time of his April 1968 pre-induction examination.  Service treatment records document references in May 1970 to right leg pain following a motor vehicle accident.  Objective examination documented a contusion of the right leg; there was no finding of fracture or other bony injury, and X-rays of the femur were negative.  A February 1972 Medical Board report found the Veteran unfit for duty due to a skin disability of the hands.  

A May 1973 VA examination noted no musculoskeletal disability.

August 1999 VA records reveal that the Veteran complained of right shoulder pain.

An August 2000 VA record noted that the Veteran had pain in the right lateral thigh on and off for years.  August 2000 VA X-rays findings of the pelvis included decreased joint cartilage spaces of the right hip and subchondral sclerosis secondary to degenerative changes, with no evidence of fracture.  Also noted was that the acetabula were incompletely covering the femurs which "could be a congenital process such as congenital hip dysplasia."

An August 2000 entry in a private medical record noted that the Veteran had complained of intermittent right thigh pain for years.  The diagnosis was right hip dysplasia.

A March 2001 VA record noted that the Veteran complained of right hip pain over the "past yr."

A June 2001 VA orthopedic note reflected an assessment of right hip degenerative joint disease secondary to dysplastic acetabulum and lack of femoral coverage.

June 2002 VA records reflect that the Veteran underwent right total hip replacement, with a pre-operative diagnosis of right hip degenerative joint disease.

An August 2004 private treatment record noted that the Veteran had complained of experiencing right hip pain "about five years ago."  

At a November 2010 VA examination the Veteran reported right hip pain that had begun in 2000.  The examiner indicated that the Veteran's right hip disability was not related to his active duty.

At a December 2012 VA examination the Veteran stated that he had been having right hip pain ever since a 1970 motor vehicle accident that occurred during service.  He stated that he had not sought treatment for his right hip in the past as he had not had medical insurance.  The examiner remarked that the Veteran's right hip dysplasia was a congenital disease that had preexisted his military service and had not been aggravated by his military service.  The December 2012 VA examiner also indicated that the Veteran's right hip degenerative joint disease was likely due to his right hip dysplasia.

While a right hip disability was not noted at the time of examination for entrance into the Veteran's period of active service, the Board finds that there is clear and unmistakable evidence that the Veteran's right hip dysplasia (characterized as a congenital "disease" by the December 2012 VA examiner) existed prior to service.  Notably, the examiner discussing the findings from the August 2000 VA X-rays, and essentially concluded that those findings indicated the presence of a congenital right hip process - which the Board observes would not have been detectable upon entrance examination in the absence of x-rays.  Significantly, the December 2012 VA examiner explicitly stated that the Veteran's right hip dysplasia had preexisted service since it was congenital in nature.  He provided a sound rationale for his conclusion, including a survey of medical literature.  To the extent that the Veteran may argue that he had no such disorder prior to service, as a layperson, he is not competent to offer such an opinion.  See Jandreau, supra.  

The evidence also clearly and unmistakably establishes that the right hip dysplasia was not aggravated by the Veteran's active duty service because no direct complaints related to the right hip were made in service, and, no mention of any right leg problems were noted from May 1970 to April 1972 during the Veteran's last two years of service.  Further, the Veteran also made no reference to right hip pain at a May 1973 VA examination shortly following service, and has often indicated that he began having hip problems sometime in 2000.  Additionally, the December 2012 VA examiner has opined that there was no indication that right hip disability was aggravated by the Veteran's military service.  This opinion is probative and persuasive because it took into consideration the Veteran's medical records and history, his complaints, and provided a comprehensive and detailed supporting rationale, including a reference to pertinent medical literature.  

In view of the foregoing, the Board finds that competent evidence of record clearly and unmistakably shows that the Veteran had a pre-existing right hip disability prior to service and that such was not aggravated by service.  38 U.S.C.A. § 1111.  As such, the presumption of soundness as to a right hip disability is rebutted, and the Board must consider whether the pre-existing right hip disability was aggravated in service pursuant to 38 U.S.C.A. § 1153.  However, as explained above, there has been no demonstration of chronic increase in any right hip disability during service because the Veteran made no complaints related to his right hip during his active duty.  
The Board here observes that VA and private medical records confirm that the Veteran has right hip degenerative arthritis, and such is not in dispute.  However, as there is no evidence of right hip arthritis demonstrated to a compensable degree within the first year of service discharge, the presumption of service connection under 38 C.F.R. § 3.309(a) is not warranted.  There is also no competent medical opinion linking the Veteran's right hip degenerative joint disease to service.  The December 2012 VA examiner has indicated that the Veteran's right hip arthritis is related to his nonservice-connected right hip dysplasia.  This opinion is uncontradicted and is supported by findings from records such as the June 2001 VA orthopedic surgeon's note.  

To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to provide testimony as to having experienced right hip pain during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with an orthopedic disability, including arthritis, or to attribute his complaints to a specific cause.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of an orthopedic disability, in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Orthopedic diseases and processes are complex disorders that require specialized training and testing for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran may assert continued right hip symptoms since his discharge from service, he did not report any such difficulties upon separation examination and he did not seek professional help for his reported symptoms until the 2000s, more than 25 years after discharge from military service.  Accordingly, based on the foregoing, which shows inconsistency, interest and bias in the present contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had right hip pain since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

In sum, service connection for right hip disability is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right hip disability is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


